Citation Nr: 1130358	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-03 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.  

2.  Entitlement to service connection for a psychiatric disorder.    

3.  Entitlement to service connection for hypertension.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to November 1970.                         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issues of service connection for hypertension and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lung disorder is not related to service.  


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010); VAOPGCPREC 4-2000.  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several VCAA notification letters dated between June 2007 and January 2010.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran received VCAA notice prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the Veteran's claim has been readjudicated in a statement of the case (SOC) and supplemental SOC of record.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And VA provided the Veteran with a VA compensation examination into his claim.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.

II.  The Merits to the Claim for Service Connection

The Veteran claims service connection for a respiratory disorder.  He maintains that working aboard a naval vessel in his duties as a fireman exposed him to asbestos, and that that exposure caused him to develop a lung disorder.  The RO, in a statement of record dated in April 2008, conceded that it was "highly probable" that duties pursuant to the Veteran's rating as a fireman led to asbestos exposure.  In the September 2008 rating decision on appeal, however, the RO denied the Veteran's claim.  For the reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  Certain disorders, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical -evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases, and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi.  

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease).  

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this matter, the record demonstrates that the Veteran has a current lung disorder.  VA treatment records dated from the early 2000s note a diagnosis of chronic obstructive pulmonary disease (COPD).  And a May 2008 VA compensation examination report notes a diagnosis of COPD.  

The record lacks evidence, however, showing that the Veteran had a lung disorder during service, manifested a continuity of symptomatology indicative of a lung disorder in the years following discharge from service in 1970, or developed a lung disorder after service that relates to his "probable" asbestos exposure in the navy.  

The Veteran's service treatment records are negative for complaints, diagnoses, or treatment of a lung disorder.  The Veteran's discharge report of medical examination dated in October 1970 is negative for a lung disorder.  The earliest evidence of record that the Veteran had a lung disorder is found in VA medical records dated in the late 1990s, almost 30 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be construed as evidence against a claim of service connection).  And the Veteran did not assert service connection for a lung disorder until late 2007, almost 37 years following discharge from service.  

Moreover, the record contains no medical evidence of a nexus between the Veteran's COPD and his service.  See Pond, supra.  Rather, the only medical professional to comment on the Veteran's claim found the Veteran's COPD unrelated to service.  In the May 2008 report of record, the VA examiner attributed the Veteran's COPD to his smoking history.  Moreover, the examiner directly challenged the Veteran's assertion that his lung disorder is asbestos related.  The examiner indicated that there was no evidence in the record of pathology that would indicate an asbestos-related lung disorder, such as "restrictive disease," "pleural plaques," or "asbestosis."    

The Board notes that the Veteran has offered lay evidence of record that his lung disorder relates to his duties aboard a naval vessel.  During his hearing before the Board, the Veteran described working around asbestos without wearing protection such as a mask.  

Lay evidence may be used to diagnose a medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence may be used to diagnose a condition when "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional").  Lay testimony can be considered competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As indicated earlier, lay evidence may show a continuity of symptomatology following service, and thereby prove sufficient to establish service connection.  See Barr, supra.  

But the Board also notes that a layperson is not competent to prove matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The issue in this matter is whether possible in-service exposure to asbestos caused a current lung disorder.  This particular question is a medical question - is an internal pathology in the Veteran's lungs causally related to airborne particles he may have been exposed to 40 years ago.  Indeed, the internal nature of the lung disorder precludes lay observation by the Veteran.  Though he is competent to attest to what he observed during service, or has felt since then, he is not competent to offer evidence regarding what disorder, if any, he may have developed inside his lungs.  The Board therefore finds the Veteran's assertions to be of limited probative value.  He is simply not competent to provide evidence that requires medical knowledge.  

In sum, the Veteran has clearly explained his theory of causation here - that asbestos exposure in the Navy in 1970 led to his lung disorder.  But his theory is unsupported by competent medical evidence.  Indeed, the only medical professional to comment on the Veteran's theory disagreed with him, and found the lung disorder at issue here - COPD - due to smoking, not to asbestos.  As such, in weighing the evidence of record, the Board finds the preponderance of the evidence to be against the Veteran's lay statements and claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a respiratory disorder is denied.  


REMAND

The Board finds remand warranted here for the other two claims on appeal, the service connection claim for hypertension, and the service connection claim for a psychiatric disorder.  

In June 2011, the RO granted service connection for a heart disorder.  The Veteran, through his representative, has asserted secondary service connection for hypertension due to the heart disorder.  Medical inquiry should be conducted into this aspect of the Veteran's service connection claim for hypertension, as well as his claim that he directly incurred hypertension in service due to his presumed exposure to herbicides while in Vietnam.  

With regard to the claim to service connection for a psychiatric disorder, the record is unclear as to what disorders the Veteran presently has.  

The Veteran initially claimed service connection for PTSD in May 2007.  At the time, medical evidence did not support his claim that he had a current PTSD disorder.  As such, the RO denied his claim in an October 2007 rating decision.  The Veteran did not appeal that decision.  But in October 2007, the Veteran also claimed service connection for anxiety and depression - two disorders that were documented by medical evidence of record.  The RO denied this claim as well, in the September 2008 rating decision on appeal.  

The record indicated that the issue on appeal would be limited to whether anxiety and/or depression related to service.  But then, in VA psychiatric treatment records dated in 2010, it is noted that the Veteran has "anxiety - PTSD," "PTSD-type symptoms," and a "provisional diagnosis: PTSD."  Moreover, the Veteran's representative asserted during the hearing before the Board that the Veteran's claim on appeal is a claim for service connection for a psychiatric disorder, to include anxiety, depression, and PTSD.  The Board agrees with the representative that the claim should be treated as a claim for service connection for a psychiatric disorder, to include any types of psychiatric symptoms or illnesses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Moreover, the Board finds that the service connection claims for anxiety and/or depression should not be addressed until the PTSD issue is resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

As such, additional medical inquiry should be conducted into the precise nature of the Veteran's psychiatric disorder(s).  If the Veteran is found to have PTSD, his claim should be developed accordingly.  Parenthetically, the Board notes a July 2009 VA treatment record in which it is indicated that the Veteran may believe that combat aboard a naval vessel may relate to the development of his psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examinations with appropriate specialists to determine the nature, severity, and etiology of the Veteran's hypertension and psychiatric disorder.  The claims file must be made available to and reviewed by each examiner in conjunction with each examination, and each examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The examiner assessing the Veteran's claim to service connection for hypertension should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hypertension relates directly to service (i.e., due to his presumed exposure to herbicides while in Vietnam), or secondarily to his service-connected heart disorder.   

3.  The examiner assessing the Veteran's claim to service connection for a psychiatric disorder should clarify which psychiatric disorders the Veteran currently has.  

4.  If the examiner finds that the Veteran does not have PTSD, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed anxiety and major depressive disorders relate to service.  Please discuss the service treatment records indicating that the Veteran experienced anxiety during service.  

5.  If the examiner finds that the Veteran currently has PTSD, the RO should develop the claim in accordance with established procedures, to include clarifying the Veteran's claimed stressors, and obtaining a medical opinion addressing whether PTSD relates to the claimed stressors.  

6.  Any conclusion reached should be supported by a rationale.

7.  The RO should then readjudicate the issues of service connection for hypertension and service connection for a psychiatric disorder.  If a determination remains unfavorable to the Veteran, the RO should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


